Title: Abigail Adams to Mary Smith Cranch, 15 March 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear Sister
      London March 15 1786
     
     Mrs Hay call’d upon me a sunday whilst I was gone to meeting to let me know that She expected to Sail in a few days for Newyork. When I saw her before she determined to go out in captain Lyde who will not go till the middle of April, but Captain Cooper is a British Bottom, and on board of him they will not have algerines to fear. I cannot but think She is right. I freely own I should be loth to risk myself, as American vessels are unsecured. I shall call upon her in a day or two, and get her to take in her trunk a peice of silk which I have procured for you, and Mrs Shaw, and which I had determined to send by Cushing. You requested that it might be dark, the coulour is new and fashionable, I think dark enough. I never had any great affection for dark coulours but the observation of Pope Gangenella, that the Lady who talkd Scandle was in an ill humour, or Pevish against mankind, was commonly drest in a brown habit, has put me quite out of conceit of Dark Cloaths. Besides I am of opinion that they do not suit Dark complexions. I have sent my Mother silk for a Gown which you will present her with my duty, and some waistcoat patterns for our sons upon commencment day whom I have directed to drink my Health upon the occasion. These things my dear Friends will do me the favour to accept of, as a small token of my regard for them. I have made a peice of linen up for my older Son having his measure here, and I have bought an other peice both of which I shall send by cushing or Lyde and Mrs Quincys silk too, but I dare not encumber mrs Hay with any thing more. Since I began writing have received a card from mrs Hay informing me that she expects to sail on saturday.
     I have written to you by way of Newyork and requested mr King to forward the Letters to you. I shall write again by Lyde, what Letters I have by me I shall commit to Mrs Hay. I will write to my neices and other Friends soon. I have received the chocolate by Lyde and give you a thousand thanks for it.
     I have nothing of importance to inform you of at present, I have written largely to you so lately. My best regards Love &c attend you all from your affectionate Sister
     
      A A
     
     
      There is a peice of calico for Louissa sent to your care. I have not written to her but shall soon.
     
    